Citation Nr: 1104719	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  95-37 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 26, 2002, for 
service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and S.V.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to July 1955.  The 
present Appellant is the Veteran's widow.

This appeal originally came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied service connection for the 
cause of the Veteran's death and also denied eligibility for 
accrued benefits.

The appellant testified at a hearing before an RO Hearing Officer 
in April 1996.  A transcript of that hearing is associated with 
the file.

The Board issued a decision in October 1997 denying the 
Appellant's claims.  The Appellant thereupon appealed the Board's 
decision to the United States Court of Veterans Claims, known 
after March 1, 1999, as the United States Court of Appeals for 
Veterans Claims (Court).  

In February 2001 the Court granted a joint motion of the parties, 
vacated the Board's decision, and remanded the case to the Board.  
In August 2001 the Board remanded the case for development 
action.

In November 2003 the RO issued a rating decision granting service 
connection for the cause of the Veteran's death effective from 
March 26, 2002, the effective date of a liberalizing regulation 
making colon cancer a disease subject to presumptive service 
connection based on exposure to ionizing radiation.  The 
appellant contends an earlier effective date should be assigned.  

In April 2007 the Board issued a decision again denying both 
claims.  The appellant again appealed to the Court, which issued 
an Order in September 2008 that again vacated the Board's 
decision and remanded the claims to the Board.

In May 2009 the Board issued a decision that again denied 
entitlement to accrued benefits.  The Board's action remanded the 
earlier effective date issue for development in compliance with 
the Court's Order.
 
This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


REMAND

Unfortunately, this claim must once again be remanded.

By way of background, the joint motion of the parties, as 
incorporated by the Court's Order, noted that an August 21, 2006, 
written opinion by VA's Chief Public Health and Environmental 
Hazards Officer (CPHEHO) includes the erroneous statement that 
the Veteran's wife (the present Appellant) had reviewed and 
accepted the scenario used by the Defense Threat Reduction Agency 
(DTRA) in its radiation dose reconstruction.  That CPHEHO opinion 
in turn was the basis for an August 28, 2006, opinion by VA's 
Director of the Compensation and Pension Service that the 
Veteran's cancer was not due to exposure to radiation in service, 
which in turn was the basis for the RO's denial of the claim.

The joint motion states that, because the evidence shows the 
Appellant in fact did not agree with the scenario, the Board must 
determine whether the evidence of record showed the Veteran was 
stationed at or visited Eniwetok during Operation IVY and must 
thereafter determine whether the 2006 DTRA dose estimate was 
accurate.  After these determinations, the Board must request a 
new medical opinion that accurately considers whether the 
appellant has any objections to the Scenario for Participation 
and Radiation Exposure (SPARE) used for the dose reconstruction.

In compliance with the Court's Order the Board's action in May 
2009 found the Veteran had not been stationed at or visited 
Eniwetok during Operation IVY and also found the 2006 DTRA dose 
estimate was accurate.  The Board remanded the case to the RO to 
perform the remaining development required by the Court; i.e., to 
obtain a new medical opinion that specifically considers whether 
the appellant has any objections to the scenario used for the 
dose reconstruction.  Thereafter, the RO was to issue a 
Supplemental Statement of the Case (SSOC) and, if warranted, 
return the case to the Board for further appellate action.   
 
Review of the file shows the originating agency submitted a 
request to the Director of the VA Compensation and Pension 
Service on December 22, 2010, requesting referral to CPHEHO.  The 
files do not include a response from CPHEHO or an SSOC.  In sum, 
it appears the case was returned to the Board prematurely and 
must be returned to the RO in order to complete the actions 
required by the Board's remand.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should pursue a response from the 
Director of the Compensation and Pension 
Service to its request dated December 22, 
2010.  Specifically, the Director was asked 
to obtain an opinion from CPHEHO that 
considers the July 2006 DTRA dose assessment 
to be accurate but also acknowledges the 
Appellant's disagreement with the underlying 
SPARE.  Based on the response from CPHEHO, 
the Director should provide the RO with a new 
opinion as to whether the Veteran's cancer 
was due to radiation exposure during service.  
See 38 C.F.R. § 3.311.    

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, she and her representative 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond thereto 
before the case is returned to the Board for 
further appellate action.  

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Appellant until she is otherwise 
notified, but she has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

As noted above this case has been advanced on the Board's 
docket.  It must also be handled in an expeditious manner 
by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



